Exhibit 10.3
OncoGenex Pharmaceuticals, Inc.
Short Term Incentive Awards Program
I. PURPOSE
The Short Term Incentive Awards Program provides employees of OncoGenex
Pharmaceuticals, Inc. (the “Company”) and its subsidiaries with the annual
opportunity to receive a discretionary cash bonus based on performance related
to corporate, team or individual goals and objectives. The Short Term Incentive
Awards Program begins Fiscal Year 2009 and replaces and supersedes prior plans
and/or practices related to bonus compensation, as previously adopted by
employment agreement or otherwise.
II. ADMINISTRATION
This Program is administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”), which may, to the extent permitted
by applicable regulations, delegate its authority to the President & Chief
Executive Officer (the “CEO”). All decisions made by the Committee or by the CEO
within the scope of any delegated authority shall be final and binding on all
employees. The Committee retains the right to amend, alter, or terminate this
Program at any time.
III. ELIGIBILITY
An employee’s bonus eligibility and the portion of such eligibility attributable
to corporate, team and individual objectives shall be determined annually, with
reference to the employee’s pay grade. The Company maintains a schedule of the
bonus eligibility of each pay grade, which the Committee may amend from time to
time.
Annually, the Committee will recommend to the Board of Directors, and the Board
of Directors will determine, the corporate objectives that will apply for that
year and management will determine the team and individual objectives that will
apply for that year.
To be eligible to participate in this Program with respect to any fiscal year,
an employee must have commenced employment at least three complete calendar
months prior to the end of such fiscal year. To be eligible to receive an award
under the Program with respect to such fiscal year, the employee must remain
continuously employed by the Company or a subsidiary of the Company.
IV. AWARDS
Annually, the Committee will determine whether the Company’s corporate
objectives for the completed fiscal year were achieved and management will
determine for each employee having team or individual goals whether such
employee’s team or individual goals were achieved. If objectives were not
achieved at a 100% level, the Committee (in the case of corporate goals) or the
CEO (in the case of team or individual goals) may, in its, his or her sole
discretion, determine (A) that such objectives were not achieved for purposes of
this Program and that the applicable bonuses will therefore not be paid or
(B) that such objectives were partially achieved and that the applicable bonuses
will therefore be awarded in amounts determined in its, his or her sole
discretion.

 

 



--------------------------------------------------------------------------------



 



The Committee may award bonuses to employees based on the foregoing
determinations or, after considering market conditions, the financial position
of the Company and other factors, the Committee may, in its sole discretion,
determine not to award any bonuses or to award bonuses at less than maximum
eligibility. All awards under this Program are made at the sole discretion of
the Committee. Notwithstanding any other provision in this Program or in any
other communication made to any employee, no employee shall be entitled to a
bonus award under this Program (i) unless and until a final award has been
approved by the Committee, or in the case of a non-executive employee, the
Committee has approved an awards pool to be administered by the CEO and the CEO
has made such final award, and (ii) unless the employee remains an employee of
the Company or a subsidiary of the Company on the date that the award is to be
paid. Any award to a person that commenced employment during the fiscal year
will be pro rated based on the portion of the year during which such person was
employed.
V. MISCELLANEOUS

  A.  
This Program is effective beginning with the Company’s 2009 fiscal year and will
continue until the Committee terminates this Program.
    B.  
Nothing contained in this document shall be deemed to alter the relationship
between the Company or any subsidiary of the Company and an employee.
Furthermore, nothing contained in this document shall be construed to constitute
a contract of employment between the Company or any subsidiary of the Company
and an employee. Subject to any employment agreement that may exist between
them, they continue to have the right to terminate the employment or service
relationship at any time for any reason, except as provided in a written
contract.
    C.  
This Program replaces and supersedes any and all prior agreements, policies,
and/or plans related to bonus compensation.

 

2